Citation Nr: 0826824	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota




THE ISSUE

Entitlement to service connection for nonservice-connected 
burial benefits.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  The veteran died and was buried in August 2000.

2.  The appellant filed an application for nonservice-
connected burial benefits in May 2006. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1600, 3.1601 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

If a veteran dies during active military service or dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transporting the body to the 
place of burial.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§§ 3.1600(a).

If a veteran's death is not service-connected, an amount may 
be paid toward funeral and burial expenses including the cost 
of transporting the body to the place of burial.  38 U.S.C.A. 
§ 2302; 38 C.F.R. § 3.1600(b).  Entitlement to payment of 
burial expenses may be established if:  1) at the time of 
death the veteran was in receipt of pension or compensation; 
or 2) the veteran had an original or reopened compensation or 
pension claim pending at the time of death and there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death; or 3) the 
deceased was a veteran of any war or was discharged or 
released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).   

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  If a claimant's 
application is incomplete at the time it is originally 
submitted, VA must notify the applicant of the evidence 
necessary to complete the application.  If such evidence is 
not received within one year from the date of such 
notification, no allowance may be paid.  38 U.S.C.A. § 2304.  

In this case, the appellant filed her application for non 
service-connected burial benefits more than two years after 
the veteran's burial.  The veteran died and was buried in 
August 2000.  However, the application for VA nonservice- 
connected burial benefits was filed in May 2006, that is, 
more than five years later.  Thus, the application is 
untimely. 

In support of her claim, the appellant argues that she did 
not file her claim within two years of the date of the 
veteran's burial because she contacted VA two months after 
the veteran's death and was told that burial allowances were 
no longer available and that reimbursement no longer existed.

The Board notes that everyone dealing with the Government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  As such, the Board is not able to 
grant the appellant an extension of time to file her claim 
based on ignorance of the law.

Statutes of limitations governing the deadlines for filing 
claims can be equitably tolled only in narrow circumstances.  
See Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 2003) 
(noting earlier case law that tolled statute of limitations 
where there was evidence of trick or misconduct by 
adversary); see also Irwin v. Dep't of Veterans Affairs, 498 
U.S. 89, 96 (1990) (equitable tolling allowed where claimant 
has actively pursued judicial remedies and has filed 
defective pleading during statutory period; or where claimant 
has been induced or tricked by adversary's misconduct into 
missing deadline).  Despite the appellant's assertions that 
VA incorrectly informed her that burial allowances were no 
longer available and that reimbursement no longer existed, 
there is nothing in the veteran's claims file which 
substantiates this allegation.  In fact, there is no evidence 
of contact from the veteran or the veteran's family between 
July 1949 and May 2006.  Accordingly, the Board can discern 
no basis for extending the two-year deadline for filing the 
burial benefits application in this case.  

The law is clear on the determinative issue.  A completed 
application for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two years of 
the veteran's burial.  Where the law is dispositive, the 
claim must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Thompson v. Brown, 6 Vet. App. 436 (1994) (timeliness of a 
claim for burial benefits is a threshold matter; if a claim 
is untimely, VA has no jurisdiction).  Since the law, not the 
evidence, is dispositive in this case, the Board must deny 
the claim.  See Mason v. Principi, 16 Vet. App. 129, 131-32 
(2002); Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to burial benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


